Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities:  Regarding Comparative Embodiment 1, it is presumed that the subject matter of this embodiment differs from the instant invention; however, the examiner is unable to determine how this embodiment differs from the claimed or inventive subject matter.  
Appropriate correction is required.
3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1 and 8, applicants have failed to set forth the bases for claimed weight percent values.  It is unclear if the weight percent values are based on the components of each step, the overall mass of the water-based polyurethane resin, or some other entity.
	Secondly, with respect to claim 1, it is unclear what constitutes the claimed NCO content target value of the prepolymer.  In the context of the claim, without more, the significance or value of the target value is vague.
	Thirdly, with respect to claim 8, component (b) is incorrect; it is unclear what constitutes ethyl acrylate2-hydroxyethyl acrylate.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 2020/0325266 A1)
	Liao et al. disclose a method of producing an aqueous polyurethane dispersion, wherein the disclosed steps 2-5 and components disclosed therein correspond to steps 1-4 and the components of applicants.  See paragraphs [0011]-[0014], [0026]-[0030], [0039], [0041]-[0045], and [0053].  Liao et al. disclose a preference for the use of alicyclic polyisocyanates within paragraph [0031] and utilize isophorone diisocyanate within Examples 1-3, accordingly, the limitation requiring a component having a cyclic structure is met.
6.	Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765